Citation Nr: 0214874	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for rectal cancer.  

2. Entitlement to service connection for diabetes mellitus.  

3. Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active duty for training from March 1958 to 
September 1958 and active service from December 1960 to March 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Columbia, Regional Office (RO).  

The Board remanded this matter in November 2000 for 
compliance with the new law and regulations (VCAA) and for 
further development, to include a current VA examination, 
medical opinions as to etiology, and to obtain other 
pertinent medical records.  The Board notes that the RO has 
complied with the Remand objectives and that no further 
assistance is required to adjudicate this claim.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. The veteran's rectal cancer was first shown many years 
after service and is not related to the veteran's rectal 
complaints in service.

3. The veteran's diabetes mellitus, first diagnosed many 
years after service, has not been shown to be related to his 
active service.  

4. There is no competent medical evidence to demonstrate 
current disability associated with hemorrhoids.  


CONCLUSIONS OF LAW

1. The veteran's rectal cancer was not incurred in or 
aggravated by active service and a malignant tumor may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2. The veteran's diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3. The veteran's hemorrhoids were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating action in November 1997, the statement of the case 
(SOC) dated in December 1998, a personal hearing conducted in 
March 1999, supplemental statements of the case (SSOC) in 
March and July 1999, and May 2002, a hearing before a Member 
of the Board in June 2000, the Remand in November 2000 for 
further development, and the VA examinations done in March 
2002, the RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  The Board notes that 
notice and the attendant duties of both parties required 
under the VCAA were clearly spelled out for the veteran in 
the November 2000 Remand.  Thus, the Board is satisfied that 
the RO has duly provided all notice as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

I. Factual Background

Enlistment examination in December 1960 disclosed no 
pertinent findings or complaints.  In a February 1972 record, 
it is noted that the veteran had rectal pain for several days 
that subsided.  Noted are small hemorrhoids.  In June 1972, 
the veteran complained of numbness in the left great toe; the 
diagnosis was rule out diabetes mellitus.  In a February 1974 
medical entry, the veteran complained of burning eyes; noted 
is the examination was negative for monospot.  In a January 
1975 reenlistment examination, evidence of external 
hemorrhoid tags was noted.  An August 1981 clinical record 
discloses itching at the anus.  An examination revealed 
minimal proctitis.  An annual examination conducted in August 
1984 notes external hemorrhoids.  

In a private hospital report for admission in January 1988 it 
is noted that the veteran's glucose was slightly elevated 
probably due to corticosteroids and IV fluids.  Also noted is 
that over the course of several days while hospitalized, the 
veteran's blood sugars had slowly declined after the 
corticosteroids were discontinued.  Urinalysis showed glucose 
in the urine.  The veteran was placed on a special diet and, 
on discharge from the hospital, it is noted that the 
veteran's blood sugar levels had dramatically decreased.  

In a private hospital report dated in June 1996, the 
veteran's was seen for complaints of difficulty in breathing 
and swallowing.  Laboratory results indicated elevated sugar 
levels.  The veteran was placed on a diabetic diet and 
referred to the VA hospital for follow-up.  Noted is that the 
veteran was unaware of any sugar problems.

In an operative report dated in October 1996, the veteran was 
diagnosed with carcinoma of the rectum.  It is noted that the 
veteran had been experiencing rectal bleeding for a number of 
years.  

In an office consultation with a private doctor in November 
1996, it is noted that the veteran was diagnosed with 
borderline diabetes eight years earlier during back surgery, 
but had not been treated since and had remained asymptomatic.  
An assessment at that time revealed at least an eight-year 
history of diabetes mellitus.  

In March 1997, the veteran underwent an abdominoperineal 
resection as a way to attempt to cure his carcinoma of the 
rectum.  Also noted is that the veteran's past medical 
history is unremarkable except for bleeding problems and a 
recent diagnosis of diabetes mellitus.  

In a private doctor's statement dated in July 1997, it is 
noted that the veteran had rectal cancer and a resection, in 
addition to other disabilities.  The doctor noted that the 
veteran had had "overwhelming insults to his body during 
this period of time."  Private medical records extending 
from 1997 to 1998 are of record that include laboratory tests 
with high glucose levels indicated.  

The veteran had a personal hearing in March 1999, at which 
time he testified that he first had hemorrhoids in the 
service when he had profuse bleeding sometime about 1980 and 
continued through the time he was discharged.  See Transcript 
(T.) at 3, 4.  

In a private doctor's statement dated in May 1999, the doctor 
stated that the veteran underwent abdominal perineal 
resection for rectal carcinoma two years earlier and that the 
veteran had advised that he had been having profuse rectal 
bleeding as early as 1982.  In response to the veteran's 
question as to whether the bleeding could have been related 
to cancer of the colon, the doctor indicated that it was 
obviously potential that the veteran could have had cancer at 
that early date.  

In June 2000, the veteran had a hearing before a Member of 
the Board, at which time he testified that the rectal 
bleeding he experienced in service continued through his 
retirement years.  (T.) at 3.  The veteran stated that when 
he had a retirement examination at Shaw Air Force Base one 
year after service, he was told he had hemorrhoids.  He saw a 
civilian doctor shortly thereafter, at which time he was 
diagnosed with colon cancer.  (T.) at 3.  The veteran also 
stated that he had been exposed to asbestos and that such 
exposure could lead to colon and rectal cancer.  (T.) at 5.  

With respect to the veteran's claim for diabetes mellitus, he 
stated that he had blurred vision and spots throughout his 
careers.  (T.) at 6.  He testified that he was not diagnosed 
with diabetes in service, but was just treated for his vision 
problems.  (T.) at 7.  Also, the veteran stated that he felt 
his hemorrhoids were manifestations of his cancer.  He stated 
that his doctor said the development of his cancer was very 
slow.  (T.) at 9.  

The Board remanded these matters in November 2000.  

VA outpatient records extending from December 2000 to 
February 2001 generally relate to other disabilities.  Noted 
is the veteran's past medical history with colon cancer and 
diabetes mellitus.  

On VA examination in March 2002 and review of the claims 
folder, the examiner noted that at the time of the veteran's 
surgery for rectal cancer, his rectum was removed; thus, the 
veteran no longer had complaints or evidence of hemorrhoids.  
The examiner recited the veteran's history with rectal 
cancer, including a proctoscopy in August 1981, which showed 
minimal proctitis, without evidence of renal masses or 
cancer.  The examiner stated that the veteran did not have 
evidence of a rectal tumor at the time of service.  Thus, the 
examiner concluded that it was not likely that the veteran's 
hemorrhoids or rectal bleeding in service had any 
relationship to the veteran's rectal cancer in 1997, 12 years 
after discharge.  

With respect to diabetes, the examiner noted that the veteran 
was diagnosed in 1996.  The examiner remarked that in a 
hospital note dated in January 1988, the veteran was noted to 
have elevated blood glucose felt to be due to corticosteroids 
and IV fluids.  The examiner reiterated the notation in the 
hospital report to the effect that "Blood sugars have slowly 
declined after corticosteroids were discontinued to a 4:00 PM 
blood sugar of 121 on the day of discharge."  The examiner 
noted that the veteran was discharged without a diagnosis of 
diabetes or related treatment and was not thereafter 
diagnosed until 1996.  The examiner concluded that the 
veteran's diabetes mellitus did not begin within one year of 
discharge from service, and in fact, he did not have 
significant related problems until many years after service.  
The examiner noted that the veteran was five years post-
operative for rectal cancer.  

The veteran canceled his hearing scheduled for October 2002.

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including malignant tumors and 
diabetes mellitus if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1102(3), 1110, 
1112, 1113, 5017 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  

III. Analysis

The veteran claims that he is entitled to service connection 
for his rectal cancer, diabetes mellitus, and hemorrhoids in 
that these disabilities had their onset in service.  At the 
outset, the Board notes that the veteran's claims must be 
denied for the reasons and bases as set forth below.  

As to the veteran's claim for service connection for rectal 
cancer, the clinical evidence against his claim is the VA 
examiner's opinion rendered in March 2002.  As stated herein, 
the examiner noted the veteran's history of rectal bleeding 
and hemorrhoids in service.  The examiner reviewed the 
veteran's past medical history and noted that on examination 
in August 1981, the veteran was diagnosed with minimal 
proctitis, without any evidence of renal masses or cancer.  
The examiner further noted that the records did not contain 
any medical evidence of a rectal tumor at the time of the 
veteran's service.  Essentially, the examiner concluded that 
it was not likely that the veteran's hemorrhoids or rectal 
bleeding in service had any relationship to the veteran's 
rectal cancer that developed in 1997, 12 years after his 
discharge.  Absent a relationship between current disability 
and service, there is no basis for a grant of service 
connection.  38 C.F.R. § 3.303.  Thus, in this regard, the 
veteran's service connection claim for rectal cancer fails.  

As to the private doctor's statement of May 1999 that it was 
"obviously potential" that the veteran could have had 
cancer as early as 1982, the Board notes that medical 
evidence that merely indicates that a particular disability 
may or may not be related, is too speculative in nature to 
establish the such a relationship.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Thus, medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.  Such is the case with this 
doctor's statement.  

Further, the Board recognizes the veteran's testimony and his 
firm beliefs that the profuse rectal bleeding he experienced 
in service is what ultimately led to the development of his 
rectal cancer.  Nonetheless, as in this case where medical 
causation is at issue, lay statements alone do not constitute 
competent clinical evidence on which a claim may be granted.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97.  Absent objective medical evidence to support a 
relationship between current disability and service, the 
veteran's testimony alone cannot substantiate a service 
connection claim.  Thus, in this respect as well, the 
veteran's claim fails.  

Overall, the evidence of record preponderates against a 
finding of service connection for rectal cancer.  The Board 
has considered all potentially applicable regulations and 
laws relevant to the veteran's assertions and has determined 
that based on the factual circumstances herein, the veteran's 
service connection claim for rectal cancer must be denied.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With respect to the veteran's claim for diabetes mellitus, 
again, the Board notes that the clinical data of record do 
not substantiate the veteran's allegations that his diabetes 
was incurred during his period of service.  Other than the 
June 1972 service medical record with the diagnosis of rule 
out diabetes mellitus, and the February 1974 medical entry 
related to the veteran's complaints of burning eyes, the 
veteran's service medical records do not contain any 
pertinent notations, complaints, or diagnoses.  Thus, in this 
regard, the veteran's service connection for diabetes 
mellitus fails.

Moreover, as noted herein, on VA examination and review of 
the claims file in March 2002, the VA examiner noted that the 
veteran was first diagnosed with diabetes mellitus in 1996, 
as supported by the record.  The examiner indicated that in 
January 1988 at the time when the veteran was hospitalized, 
the records reveal that the veteran's blood glucose level was 
elevated, but that at that time, such elevation was thought 
to be only related to the use of corticosteroids and IV 
fluids.  On discharge from the hospital, the veteran was 
neither diagnosed with nor treated for diabetes mellitus.  

In fact, the examiner noted that until the veteran was 
diagnosed in 1996, there are no further records or 
indications otherwise of symptoms related to diabetes 
mellitus.  Thus, the examiner concluded that based on a 1996 
diagnosis, and nothing more prior to that time other than the 
1988 notation, the veteran's diabetes mellitus did not begin 
during or within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  Therefore, on this 
basis, the veteran's service connection for diabetes mellitus 
fails.  

Again, the Board recognizes the veteran's testimony to the 
contrary.  However, absent clinical data to substantiate his 
statements, the veteran's allegations alone are not competent 
medical evidence in support of his claim.  Thus, for this 
reason as well, the veteran's service connection for diabetes 
mellitus must fail.  

Overall, neither the service medical records nor clinical 
records following service support the onset of diabetes 
mellitus coincident with service.  The Board has considered 
all applicable law and regulations in arriving at its 
determination, and as such, concludes that the veteran's 
diabetes mellitus was not incurred during service.  Thus, the 
veteran's claim is denied.

With respect to the veteran's service connection claim for 
hemorrhoids, the Board notes that due to a lack of current 
disability, the veteran's claim must fail.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  On VA examination in 
March 2002, the VA examiner stated that once the veteran's 
rectum was removed for rectal cancer, there was no further 
possibility of hemorrhoids again.  Thus, on this basis, the 
veteran's service connection claim fails.  The law and 
regulations are clear that the absence of current disability 
necessarily means that the veteran's service connection claim 
for hemorrhoids fails.  

The Board has considered the applicable law and regulations 
and has determined that there is no basis for a grant of 
service connection for hemorrhoids.  Therefore, the veteran's 
claim is denied.  



ORDER

Service connection for rectal cancer is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for hemorrhoids is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

